         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 1 of 10




 1   THE AGUILERA LAW GROUP, APLC
 2
     A. Eric Aguilera, Esq. (SBN 192390)
     Kimberly R. Arnal, Esq. (SBN 200448)
 3   650 Town Center Drive
 4   Suite 100
     Costa Mesa, CA 92626
 5   T: 714-384-6600 / F: 714-384-6601
 6   eaguilera@aguileragroup.com
     karnal@aguileragroup.com
 7
     Attorneys for Plaintiff, TRAVELERS INDEMNITY COMPANY OF
 8   CONNECTICUT
 9
                               UNITED STATES DISTRICT COURT
10
11
            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO

12
     TRAVELERS INDEMNITY                            Case No.:
13   COMPANY OF CONNECTICUT, a
     Connecticut Corporation                        TRAVELERS INDEMNITY
14                                                  COMPANY OF CONNECTICUT’S
                  Plaintiff,                        COMPLAINT FOR
15                                                  DECLARATORY RELIEF
                   v.
16
     BOGH ENGINEERING, INC., a
17   California Corporation; WESCO
     INSURANCE COMPANY, a Delaware
18   Corporation; NATIONAL UNION FIRE
     INSURANCE COMPANY OF
19   PITTSBURGH, PA., a Pennsylvania
     Corporation; and DOES 1 through 10
20   inclusive,
21
22
23
           Comes        now    Plaintiff   TRAVELERS     INDEMNITY   COMPANY     OF
24
     CONNECTICUT and pleads the following allegations on information and belief in
25
     support of its complaint herein:
26
27
28


                                                1
                                                                             Case No.:
                                                                          COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 2 of 10




 1                                       JURISDICTION
 2           1.      Plaintiff TRAVELERS INDEMNITY COMPANY OF CONNECTICUT
 3   (“TRAVELERS”) is now, and at all relevant times was, a corporation, existing under
 4   the laws of the State of Connecticut, with its principal place of business in
 5   Connecticut. TRAVELERS is, and at all relevant times was, an insurance carrier
 6   eligible to do business as an insurer in the State of California.
 7           2.      Plaintiff is informed and believes and thereon alleges that Defendant
 8   BOGH ENGINEERING, INC., (“BEI”) is a corporation organized and existing under
 9   the laws of the State of California, with its principal place of business in Beaumont,
10   California. Plaintiff is informed and believes and thereon alleges that BEI is a public
11   works contractor doing business in California.
12           3.      Plaintiff is informed and believes and thereon alleges that Defendant
13   WESCO INSURANCE COMPANY (“WESCO”) is a corporation organized and
14   existing under the laws of the State of Delaware, with its principal place of business
15   in New York, New York. Plaintiff is informed and believes and thereon alleges that
16   WESCO is a corporation that specializes in property and casualty insurance.
17           4.      Plaintiff is informed and believes and thereon alleges that Defendant
18   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.,
19   (“NATIONAL UNION”) is a corporation organized and existing under the laws of
20   the State of Pennsylvania, with its principal place of business in New York, New
21   York.        Plaintiff is informed and believes and thereon alleges that NATIONAL
22   UNION is a corporation that specializes in excess property and casualty insurance.
23           5.      Defendants sued herein as DOES 1 through 10, inclusive, are sued herein
24   by such fictitious names because Plaintiff is unaware of the true names and capacities
25   of said DOE Defendants. Plaintiff will amend this Complaint to reflect the true
26   names when the same are ascertained. Plaintiff is informed and believes and thereon
27   alleges that said DOE Defendants are responsible for the acts, events, and
28   circumstances alleged herein, or are interested parties to this action.

                                                  2
                                                                                      Case No.:
                                                                                   COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 3 of 10




 1          6.     This Court has original jurisdiction under 28 U.S.C. § 1332 in that it is a
 2   civil action between citizens of different states in which the matter in controversy
 3   exceeds, exclusive of costs and interest, seventy-five thousand dollars. The amount in
 4   controversy exceeds the jurisdictional minimum, and represents indemnity sought by
 5   BEI in connection with BEI’s indemnification in the action currently pending in
 6   Riverside County Superior Court, Case No. RIC1614359, entitled Beaumont Unified
 7   School District v. Bogh Construction, Inc. et al. (the “Underlying Action”).
 8                                           VENUE
 9          7.     Plaintiff TRAVELERS is informed and believes and thereon alleges that
10   the acts and/or omissions at issue in this litigation took place in this judicial district
11   within the State of California. The Underlying Action is pending in this judicial
12   district. Venue, therefore, lies with this Court, as a substantial part of the events
13   which are the subject of the claims asserted herein are located and/or took place in
14   this judicial district.
15                               GENERAL ALLEGATIONS
16          A.     The Relevant Insurance Policies
17          8.     TRAVELERS issued the following commercial general liability policies
18   to BEI:
19
20               Policy Number                       Policy Period
21               DT22-CO-4E692054-TCT-14             4/20/14-4/20/15
                 DT22-CO-4E692054-TCT-15             4/20/15-4/20/16
22
23
24   The above reference policies are collectively referred to as the “Travelers Policies”.
25          9.     The Travelers Policies contain Commercial General Liability Form CG
26   00 01 10 01, which provides in part as follows:
27
                   SECTION I – COVERAGES
28
                   COVERAGE          A.     BODILY         INJURY        AND

                                                 3
                                                                                        Case No.:
                                                                                     COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 4 of 10




 1                PROPERTY DAMAGE LIABILITY
                  1. Insuring Agreement.
 2
 3                We will pay those sums that the insured becomes legally
 4                obligated to pay as damages because of “bodily injury”
 5                or “property damage” to which this insurance applies.
 6                We will have the right and duty to defend the insured
 7                against any “suit” seeking those damages. However, we
 8                will have no duty to defend the insured against any “suit”
 9                seeking damages for “bodily injury” or “property
10                damage” to which this insurance does not apply.
11         10.    Under the terms of the Travelers Policies, Plaintiff has an obligation to
12   pay those sums that an insured becomes legally obligated to pay as damages because
13   of “property damage” caused by an “occurrence” during the policy period (subject to
14   various limitations and exclusions in the policies).
15         11.    The Travelers Policies also contain the following exclusion:
16                m.    Damage To Impaired Property or Property Not Physically
17                Injured
18                      “Property damage” to “impaired property” or property that has not
19                      been physically inured, arising out of:
20                      (1) A defect, deficiency, inadequacy or dangerous condition in
21                          “your product” or “your work”; …
22
23         12.    WESCO issued the following commercial general liability policies to
24   Beaumont Electric Inc. (“Beaumont Electric”):
25
26          Policy Number                            Policy Period
27          WPP1045946-00                            10/8/11-10/8/12
28          WPP1045946-01                            10/8/12-10/8/13


                                                 4
                                                                                    Case No.:
                                                                                 COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 5 of 10




 1          WPP1045946-02                           10/8/13-10/8/14
 2          WPP1045946-03                           10/8/14-10/8/15
 3          WPP1045946-04                           10/8/15-10/8/16
 4          WPP1045946-05                           10/8/16-10/8/17
 5
 6   The above reference policies are collectively referred to as the “Wesco Policies”.
 7         13.    The Wesco Policies contain Commercial General Liability Form CG 00
 8   01 12 07, which provides in part as follows:
 9
                  SECTION I – COVERAGES
10
                  COVERAGE        A.   BODILY INJURY                    AND
11
                  PROPERTY DAMAGE LIABILITY
12                1. Insuring Agreement.
13
14
                  We will pay those sums that the insured becomes legally

15
                  obligated to pay as damages because of “bodily injury”

16
                  or “property damage” to which this insurance applies.

17
                  We will have the right and duty to defend the insured

18
                  against any “suit” seeking those damages.

19
20
           14.    Under Section IV of the COMMERCIAL GENERAL LIABILITY

21
     CONDITIONS provisions of the policy, “if this insurance is primary, our obligations

22
     are not affected unless any of the other insurance is also primary.”

23
           15.    TRAVELERS is informed and believes and thereon alleges that BEI is

24
     an additional insured under the Wesco Policies.

25
           16.    NATIONAL FIRE issued the following excess insurance policies to

26
     Beaumont Electric:

27
28          Policy Number                           Policy Period


                                                5
                                                                                     Case No.:
                                                                                  COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 6 of 10




 1          BE054059957                            10/8/14-10/8/15
            EBU015541566                           10/8/15-10/8/16
 2
            EBU021050303                           10/8/16-10/8/17
 3
            EBU060439282                           10/8/17-10/8/18
 4
 5
     The above reference policies are collectively referred to as the “National Union
 6
     Policies”.
 7
           17.    Plaintiff is informed and believes and thereon alleges that the National
 8
     Union Policies follow form to the Wesco Policies.
 9
           B.     The ESF Project
10
           18.    This matter involves a public works project known as the Beaumont
11
     Educational Support Facilities located at 500 Grace Avenue, Beaumont, California
12
     (the “ESF Project”).
13
           19.    In 2010, BEI was hired by the Beaumont Unified School District
14
     (“BUSD”) to construct the ESF Project. The construction of the ESF Project was to
15
     be divided into three phases pursuant to the Athletic Complex and Educational
16
     Support Facilities Project Construction Service Agreement dated June 23, 2010.
17
           20.    BEI hired Beaumont Electric to perform the electrical work on the ESF
18
     Project. The following terms are contained within the subcontract between BEI and
19
     Beaumont Electric:
20
21                4.7 Indemnification
22                4.7.1 To the fullest extent permitted by law, Subcontractor
23                shall defend, indemnify and hold harmless Owner and
                  Contractor and their agents and employees from claims,
24                demands, causes of actions and liabilities of every kind and
25                nature whatsoever arising out of or in connection with
                  Subcontractors operations performed under this Agreement
26
                  and caused or alleged to be caused, in whole or in part, by
27                any act or omission of Subcontractor or anyone employed
28
                  directly or indirectly by Subcontractor.                This
                  indemnification shall extend to claims occurring after this

                                               6
                                                                                    Case No.:
                                                                                 COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 7 of 10




 1                Agreement is terminated as well as while it is in force. The
                  indemnity shall apply regardless of any active and/or
 2                passive negligent act or omission of Owner or Contractor,
 3                or their agents or employees, but Subcontractor shall not be
                  obligated to indemnify any part [sic] for claims arising from
 4
                  the sole negligence or willful misconduct of Owner or
 5                Contractor or their agents or employees, or arising solely by
 6
                  the designs provided by such parties. The indemnity set
                  forth in this Section shall not be limited by insurance
 7                requirements or by any other provision of this Agreement.
 8
            21.   The subcontract agreement between BEI and Beaumont Electric also
 9
     contains the following provision respecting insurance:
10
11                CONTRACT AGREEMENT – SCHEDULE B
12                ADDITIONAL REQUIREMENTS
13
                  Prior to the commencement of any work, and until all
14                obligations under this contract are fulfilled, Subcontractor
15                and any lower tier Subcontractor shall, at its sole expense
                  maintain not less than the coverage limits of insurance per
16                the contracts documents, which shall be maintained under
17                forms of policies and from insurance companies satisfactory
                  to Owner.
18
19                Evidence of insurance shall be provided on a certificate of
                  Liability Insurance (Accord form 25-s) providing not less
20
                  than 30 days notice of cancellation by deleting “endeavor
21                to” and “but failure to mail such notice shall impose no
                  obligation or liability of any kind upon the company, it’s
22
                  agents or representatives.” Certificates of insurance, and
23                required endorsements shall be provided for 1 year
24                following completion of the project.
25                Additional insured endorsements to the Commercial
26                General Liability Policy is required and will name
                  Contractor and Owner as additional insured on ISO for CG
27                2010 1185 (or its equivalent) and provide such insurance is
28                primary coverage and any coverage carried by Owner or


                                                7
                                                                                     Case No.:
                                                                                  COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 8 of 10




 1                Contractor is excess insurance and will not contribute
                  with this insurance. . .
 2
 3
           22.    The subcontract agreement between BEI and Beaumont Electric also
 4
     required that any additional insurance issued to BEI be primary, and that BEI’s direct
 5
     coverage be excess and non-contributing to any loss arising out of the subject project.
 6
     Beaumont Electric accepted this condition.           Moreover, Beaumont Electric’s
 7
     insurance carrier Wesco issued the required additional insured coverage to BEI, and
 8
     issued the following endorsements in favor of BEI:
 9
10
                  It is agreed that such insurance as is afforded by this policy
                  for the additional insured shown shall be primary insurance,
11                and any other insurance maintained by the additional
12                insured(s) shall be excess and non-contributory as
                  respects any claim, loss or liability allegedly arising out
13                of the operations of the named insured. . .
14
15         C.     The Underlying Litigation
16         23.    On October 28, 2016, BUSD initiated a lawsuit against BEI and
17   Beaumont Electric for breach of contract and negligence related to the ESF Project.
18   Specifically, BUSD claimed that the electrical system installed by Beaumont Electric
19   needed to be replaced because it did not function correctly.
20         24.    The defense of BEI in the Underlying Action was tendered to
21   TRAVELERS and TRAVELERS agreed to fully defend BEI with regard to the
22   Underlying Action, subject to a reservation of rights. Defendant WESCO is also
23   defending BEI in the Underlying Action.
24         25.    At this time, the parties are currently involved in a mediation, but
25   TRAVELERS, BEI, WESCO and NATIONAL FIRE currently are in dispute as to
26   their respective obligations under the policies of insurance.
27
28


                                                 8
                                                                                      Case No.:
                                                                                   COMPLAINT
         Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 9 of 10




 1               FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF
 2                             (By Plaintiff Against all Defendants
 3          26.    TRAVELERS hereby re-alleges and incorporates by reference each of
 4   the allegations contained in all preceding paragraphs of this Complaint as though
 5   fully set forth herein.
 6          27.    An actual, present, and justiciable controversy has arisen and now exists
 7   between TRAVELERS, on the one hand, and BEI, WESCO and NATIONAL
 8   UNION on the other, concerning TRAVELERS’ rights, duties, and obligations under
 9   the Travelers Policies.
10          28.    Specifically, TRAVELERS contends and is informed and believes that
11   BEI, WESCO and NATIONAL UNION dispute the following:
12                 a. TRAVELERS has no obligation to defend or indemnify BEI for
13                    claims in the Underlying Action;
14                 b. If this Court does find that the electrical claims against BEI are
15                    covered under the Travelers Policies, Travelers respectfully requests
16                    that the Court declare that Travelers Policies are excess to the Wesco
17                    Policies and the National Union Policies and therefore, would not
18                    provide coverage until the Wesco and National Union Policies are
19                    exhausted.
20          29.    TRAVELERS asserts and contends that declaratory judgment is both
21   necessary and proper at this time for the court to determine the respective rights,
22   duties, and obligations as between TRAVELERS and BEI, WESCO and NATIONAL
23   UNION under the provisions of the applicable policies of insurance.
24                                  PRAYER FOR RELIEF
25          TRAVELERS respectfully prays for judgment, as follows:
26          1.     For a judicial declaration that (1) TRAVELERS has no obligation to
27   defend or indemnify BEI for claims in the Underlying Action; (2) If this Court does
28   find that the electrical claims against BEI are covered under the Travelers Policies,

                                                9
                                                                                     Case No.:
                                                                                  COMPLAINT
        Case 4:20-cv-09278-JST Document 1 Filed 12/22/20 Page 10 of 10




 1   Travelers respectfully requests that the Court declare that Travelers Policies are
 2   excess to the Wesco Policies and the National Union Policies and therefore, would
 3   not provide coverage until the Wesco and National Union Policies are exhausted.
 4        2.    For costs of suit herein;
 5        3.    For such other and further relief as this Court deems just and proper.
 6
 7   Dated: December 22, 2020       THE AGUILERA LAW GROUP, APLC
 8
 9                                  ___________________________
                                    A. Eric Aguilera, Esq.
10                                  Kimberly R. Arnal, Esq.
11                                  Attorneys for Plaintiff
                                    TRAVELERS INDEMNITY COMPANY OF
12                                  CONNECTICUT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              10
                                                                                    Case No.:
                                                                                 COMPLAINT
